In the original opinion in this case we stated that we could make no amendment of the judgment as to interest because plaintiffs had not answered the appeal requesting same. In this we were mistaken, as the record contains such an answer, praying that interest be allowed from November 29, 1932, instead *Page 158 
of from judicial demand. As the account was past due when assumed by Sample on February 1, 1932, and as demand upon Sample was made by Ford before the transfer to the Securities Company, November 29, 1932, plaintiff is clearly entitled to the amendment prayed for.
Our original opinion is accordingly corrected by amending the judgment appealed from by allowing 5 per cent. per annum interest thereon from November 29, 1932, until paid, and, as amended, affirming same.